                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Michael Paretti, Esq.
                                                       3   Nevada Bar No. 13926
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       6   Email: kdove@swlaw.com
                                                       7           mparetti@swlaw.com
                                                           Attorneys for Plaintiff HSBC Bank USA, National
                                                       8   Association as Trustee for Nomura Asset Acceptance
                                                           Corporation, Mortgage Pass-Through Certificates,
                                                       9   Series 2006-AR3 AKA HSBC Bank USA, National
                                                           Association as Trustee for NAAC 2006-AR3
                                                      10
                                                                                       UNITED STATES DISTRICT COURT
                                                      11
                                                                                               DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           HSBC BANK USA, NATIONAL
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           ASSOCIATION AS TRUSTEE FOR                        Case No. 2:17-cv-01497-RFB-PAL
                                                           NOMURA ASSET ACCEPTANCE
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           CORPORATION, MORTGAGE PASS-                       STIPULATION AND ORDER TO
                               L.L.P.




                                                      15   THROUGH CERTIFICATES, SERIES 2006-                EXTEND TIME TO RESPOND TO
                                                           AR3 AKA HSBC BANK USA, NATIONAL                   SOUTHERN HIGHLANDS
                                                      16   ASSOCIATION AS TRUSTEE FOR NAAC                   COMMUNITY ASSOCIATION’S
                                                           2006-AR3, a national banking association,         RENEWED MOTION FOR
                                                      17                                                     JUDGMENT ON THE PLEADINGS
                                                                                 Plaintiff,
                                                      18                                                     (SECOND REQUEST)
                                                           vs.
                                                      19
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      20   Nevada limited-liability company;
                                                           SOUTHERN HIGHLANDS COMMUNITY
                                                      21   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      22   Nevada limited-liability company;

                                                      23                         Defendants.

                                                      24

                                                      25            Plaintiff HSBC Bank USA, National Association as Trustee for Nomura Asset Acceptance

                                                      26   Corporation, Mortgage Pass-Through Certificates, Series 2006-AR3 AKA HSBC Bank USA,

                                                      27   National Association as Trustee for NAAC 2006-AR3 (“HSBC”) and Defendant Southern

                                                      28   Highlands Community Association (the “HOA”), by and through their respective counsel, hereby

                                                           4826-7004-6841
                                                       1   stipulate and agree to an extension for HSBC to respond to the HOA’s Renewed Motion for
                                                       2   Judgment on the Pleadings (the “Motion”) filed on April 5, 2018 [Doc. No. 26] and renewed on
                                                       3   September 4, 2018 [Doc. No. 37]. HSBC’s response to the Motion is currently due October 23,
                                                       4   2018. This is the Parties’ second extension request. Pursuant to Federal Rule of Civil Procedure
                                                       5   6(b)(1) and Local Rule 6-1, there exists good cause to grant this extension to respond for the
                                                       6   following reasons:
                                                       7            1.      Counsel for HSBC requires additional time to review the Motion, confer with
                                                       8   HSBC, and formulate the appropriate response.
                                                       9            2.      The Parties are considering early resolution options that may obviate the Motion
                                                      10   and/or the need for a Response from HSBC, saving both the Parties’ and the Court’s resources.
                                                      11            3.      The Parties agreed to the extension requested herein.
                                                      12            4.      This stipulated extension request is sought in good faith and is not made for the
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   purpose of delay.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            Therefore, the Parties jointly agree for an extension to November 6, 2018 for HSBC to
                               L.L.P.




                                                      15   respond to the Motion.
                                                      16
                                                           Dated: October 23, 2018                             Dated: October 23, 2018
                                                      17
                                                           ALVERSON, TAYLOR, MORTENSEN &                       SNELL & WILMER L.L.P.
                                                      18   SANDERS
                                                      19
                                                           By: /s/ Alexander P. Williams                       By: /s/ Michael Paretti
                                                      20        Kurt R. Bonds, Esq.                                Kelly H. Dove, Esq.
                                                                Nevada Bar No. 6228                                Nevada Bar No. 10569
                                                      21        Alexander P. Williams
                                                                Nevada Bar No. 14644                               Michael Paretti, Esq.
                                                      22        6605 Grand Montecito Parkway, Suite 200            Nevada Bar No. 13926
                                                                Las Vegas, NV 89149                                3883 Howard Hughes Parkway, Suite 1100
                                                      23        Attorneys for Defendant Southern                   Las Vegas, Nevada 89169
                                                                Highlands Community Association                    Attorneys for Plaintiff
                                                      24

                                                      25                                                   ORDER
                                                      26            IT IS SO ORDERED.
                                                                                                              __________________________
                                                      27                                                  _______________________________________
                                                                                                              RICHARD F. BOULWARE, II
                                                                                                          UNITED  STATES
                                                                                                              United StatesDISTRICT  COURT JUDGE
                                                                                                                            District Court
                                                      28
                                                                                                               DATED this 24th day of October, 2018.

                                                           4826-7004-6841
                                                                                                            -2-
                                                       1                                      CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

                                                       4   served a true and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND

                                                       5   TIME TO RESPOND TO SOUTHERN HIGHLANDS COMMUNITY ASSOCIATION’S

                                                       6   RENEWED MOTION FOR JUDGMENT ON THE PLEADINGS (SECOND REQUEST)

                                                       7   by the method indicated:

                                                       8                          U.S. Mail
                                                       9                          U.S. Certified Mail
                                                      10                          Facsimile Transmission
                                                      11                          Overnight Mail
                                                      12                          Federal Express
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                          Hand Delivery
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            X             Electronic Filing
                               L.L.P.




                                                      15
                                                           and addressed to the following:
                                                      16
                                                           Diana Cline Ebron, Esq.                            Kurt R. Bonds, Esq.
                                                      17   Jacqueline A. Gilbert, Esq.                        Alexander P. Williams, Esq.
                                                           Karen L. Hanks, Esq.                               Alverson, Taylor, Mortensen & Sanders
                                                      18   Kim Gilbert Ebron                                  6605 Grand Montecito Parkway, Suite 200
                                                           7625 Dean Martin Drive, Suite 110                  Las Vegas, NV 89149
                                                      19   Las Vegas, Nevada 89139                            efile@alversontaylor.com
                                                           diana@kgelegal.com                                 Attorneys for Defendant Southern Highlands
                                                      20   jackie@kgelegal.com                                Community Association
                                                           karen@kgelegal.com
                                                      21   Attorneys for Defendant SFR Investments Pool
                                                           1, LLC 
                                                      22

                                                      23            DATED October 23, 2018

                                                      24                                                /s/ Maricris Williams
                                                                                                        An Employee of Snell & Wilmer L.L.P.
                                                      25

                                                      26

                                                      27

                                                      28

                                                           4826-7004-6841
                                                                                                           -3-
